Name: Council Regulation (EC) No 1354/2007 of 15 November 2007 adapting Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), by reason of the accession of Bulgaria and Romania (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  EU institutions and European civil service;  marketing;  Europe;  documentation;  executive power and public service;  environmental policy;  chemistry
 Date Published: nan

 22.11.2007 EN Official Journal of the European Union L 304/1 COUNCIL REGULATION (EC) No 1354/2007 of 15 November 2007 adapting Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), by reason of the accession of Bulgaria and Romania (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the 2005 Act of Accession, and in particular Article 56 thereof, Whereas: (1) Pursuant to Article 56 of the 2005 Act of Accession, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council unless the Commission adopted the original act. (2) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) and establishing a European Chemicals Agency (1), was adopted prior to the accession of Bulgaria and Romania to the European Union, and requires adaptation by reason of this accession. (3) Therefore, it is appropriate to modify the definition of phase-in substance so as to subject substances manufactured or marketed in Bulgaria and Romania before accession to the European Union to the same conditions as substances manufactured or marketed in the other Member States, HAS ADOPTED THIS REGULATION: Article 1 In Article 3(20), points (b) and (c) shall be replaced by the following: (b) it was manufactured in the Community, or in the countries acceding to the European Union on 1 January 1995, on 1 May 2004 or on 1 January 2007, but not placed on the market by the manufacturer or importer, at least once in the 15 years before the entry into force of this Regulation, provided the manufacturer or importer has documentary evidence of this; (c) it was placed on the market in the Community, or in the countries acceding to the European Union on 1 January 1995, on 1 May 2004 or on 1 January 2007, before entry into force of this Regulation by the manufacturer or importer and was considered as having been notified in accordance with the first indent of Article 8(1) of Directive 67/548/EEC but does not meet the definition of a polymer as set out in this Regulation, provided the manufacturer or importer has documentary evidence of this;. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2007. For the Council The President M. de Lurdes RODRIGUES (1) OJ L 396, 30.12.2006, p. 1, as corrected by OJ L 136, 29.5.2007, p. 3.